Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I. in the reply filed on 11/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/21.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 15-18 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104177608.
CN104177608 discloses preparations of polyether polyols constituting crude polyether polyols as claimed, combined with acid catalyst, including phosphorus acid catalyst, and the presence of water, wherein the polyether polyol is formed by ring opening polymerization of alkylene oxide with an active hydrogen compound, a polyol having a pH of 5-8 is formed, and following formation of the polyether polyol(s) aldehyde is removed via vacuum (see abstract, Invention Summary, Examples and Claims of the translation).  As to claim16, though acetaldehyde contents are not specified in the disclosures of .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN104177608 as applied to claims 15-18 and 28 above, and further in view of Tian Bu Hao San{“Solids Acids and Bases Their Catalytic Properties”}.
	CN104177608 differs from claims 19-27 in that the catalysts as claimed are not particularly disclosed. However, Tian Bu Hao San discloses these catalyst of applicants’ claims to be functionally  In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.  Further, regarding any difference in amounts, it would have been obvious to have utilized any of these catalysts of the combination in any amount for the purpose of effectively imparting their recognized catalytic function in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).


Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN104177608 as applied to claims 15-18 and 28 above, and further in view of JP-2007284585.
	CN104177608 differs from claims 25-27 in that the catalysts as claimed are not particularly disclosed. However, JP-2007284585 discloses these catalyst of applicants’ claims to be functionally equivalent to ones of CN104177608 for purposes of performing their catalytic functions (see abstract, as well as the entire document).  Accordingly, it would have been obvious for one having ordinary skill in  In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.  Further, regarding any difference in amounts, it would have been obvious to have utilized any of these catalysts of the combination in any amount for the purpose of effectively imparting their recognized catalytic function in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Hereto, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al., Louvar et al., Lorenz et al. and Suppes et al. are cited for their disclosures of relevant polyol preparations and/or treatments in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/Primary Examiner, Art Unit 1765